Dismissed and
Memorandum Opinion filed April 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01147-CV
____________
 
LARRY LIKOVER, M.D., Appellant
 
V.
 
ALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY,
ALLSTATE PROPERTY & CASUALTY INSURANCE COMPANY, ALLSTATE COUNTY MUTUAL
INSURANCE COMPANY, and ALLSTATE FIRE & CASUALTY INSURANCE COMPANY, Appellees
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2009-81354
 
 
 

MEMORANDUM 
OPINION
            This is an interlocutory appeal from an order denying
appellant’s motion to dismiss signed November 5, 2010.  On January 7, 2011,
appellants in a related appeal docketed under number 14-10-01148-CV filed an
unopposed motion to consolidate that appeal with the appeals filed under our
numbers 14-10-01126-CV and 14-10-01147-CV.  The court granted the motion and
ordered the appeals consolidated.  Appellants’ briefs in the consolidated
appeals were due January 31, 2011.  Appellants in appeal numbers 14-10-1126-CV
and 14-10-01148-CV each filed a brief on January 31, 2011.  No brief was filed
on behalf of appellant, Larry Likover, M.D.  
            Accordingly, on February 24, 2011, this court issued an order
stating that unless appellant Larry Likover, M.D. filed a brief, together with
a motion reasonably explaining why the brief was late, on or before March 28,
2011, the court would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).  Appellant
filed no response.  
            Accordingly, this appeal in number 14-10-01147-CV is ordered
severed from the appeals in 14-10-01126-CV and 14-10-01148-CV and DISMISSED. 
The appeals docketed under numbers 14-10-1126-CV and 14-10-01148-CV remain
pending before this court.
 
                                                                        PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Seymore and Boyce.